MEMORANDUM **
Ricardo Aguilar-Varillas, and his two daughters, natives and citizens of Mexico, petition for review of the Board of Immigration Appeals’ denial, as untimely filed, of their motion to reopen or reconsider removal proceedings.
Petitioners fail to raise any arguments regarding whether the BIA erred in finding that them motion to reopen or reconsider was untimely, whether equitable tolling is applicable, and whether the BIA erred in refusing to reopen sua sponte. Petitioners, therefore, have waived any challenge to the BIA’s decision denying their motion. See Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir.1996).
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.